Citation Nr: 1647952	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  11-13 650	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder to include tinea versicolor due to an undiagnosed illness.  
 
2.  Entitlement to service connection for dermatitis, to include secondary to tinea versicolor (claimed as skin disorder). 
 
3. Entitlement to service connection for fibromyalgia, to include as secondary to sleep disturbance (claimed with nightmares).
 
4.  Entitlement to service connection chronic fatigue syndrome.
 
5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep disturbance with nightmares due to an undiagnosed illness. 
 
6. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gastrointestinal disorder to include gastritis (claimed as gas pains, indigestion and loss of weight) due to an undiagnosed illness. 

7. Entitlement to an increased rating for residuals of pneumonia with pleural effusion, currently evaluated as 10 percent disabling.
  

REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Joseph Montanye, Associate Counsel 
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1989 to August 1992.  
 
This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an October 2010 rating decision of the VA Regional Office (RO) in Waco, Texas. 
 
The case was remanded in January 2014 to schedule a Board hearing.  The Veteran was afforded a videoconference hearing at the RO in June 2014 before the undersigned sitting at Washington, DC.  The transcript is of record.
 
The case was remanded again in September 2014 for further development of issues relating to previously denied claims, to request civilian medical treatment records relating to residuals of pneumonia with pleural effusion and to provide the Veteran an updated VA examination addressing that disorder.  The Board finds that these remand instructions were substantially complied with such that no further action is necessary in this regard.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required where the Board's remand instructions were substantially complied with).
 
The issues of entitlement to service connection for dermatitis, fibromyalgia, and chronic fatigue syndrome; as well as claims to reopen the issues of entitlement to service connection for tinea versicolor, a gastrointestinal disorder, and sleep disturbance are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
FINDINGS OF FACT
 
1.  The Veteran's residuals of pneumonia with pleural effusion are not manifested by a forced vital capacity (FVC) of 65 to 74 percent of that predicted, or by a diffusion capacity for carbon dioxide by the single breath method (DLCO (SB)) of 56 to 65 percent of that predicted.  

2.  The Veteran's residuals of pneumonia with pleural effusion are not manifested by either a forced expiratory volume in one second (FEV-1) or by a ratio of FEV-1 to forced vital capacity (FVC of 56 to 70 of that predicted.


CONCLUSION OF LAW
 
The criteria for a rating higher than 10 percent for residuals of pneumonia with pleural effusion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.20, 4.97, Diagnostic Codes 6825, 6845 (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 
 
The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
 
Under the General Rating Formula for Restrictive Lung Disease, a 10 percent rating is assigned when forced expiratory volume in one second is 71- to 80-percent predicted, or when there is a ratio of FEV-1 to forced vital capacity of 71 to 80 percent, or; when diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) is 66- to 80-percent predicted. 38 C.F.R. § 4.97, Diagnostic Codes 6840-6845 (2015).  

A 30 percent rating is assigned if FEV-1 or FEV-1/FVC is 56 to 70 percent of that predicted, or if DLCO (SB) is 56- to 65-percent of that predicted.  Id.
 
Under the general rating formula for interstitial lung disease, a 10 percent rating is assigned when FEV-1 is 75- to 80-percent of that predicted, or when DLCO (SB) is 66- to 80-percent of that predicted.  38 C.F.R. § 4.97, Diagnostic Codes 6825-6833 (2015).  

A 30 percent rating is assigned when FVC is 65- to 74-percent of that predicted, or; when DLCO (SB) is 56- to 65-percent of that predicted.  Id.
 
The Veteran asserts that the symptoms associated with his service-connected lung disorder are more severely disabling than reflected by the currently assigned 10 percent disability evaluation and warrant a higher rating.  During personal hearing in June 2014, he testified that his symptoms had worsened since his VA examination in 2012, including increasing breathing difficulties and coughing.  
 
In private treatment records from 2016 the Veteran's symptom list includes wheezing, shortness of breath and coughing. The Veteran's record also includes lung X-rays and CT scans.  On July 27, 2015 an irregular 7 millimeter mass was identified in left mid-lung, but otherwise the lungs were clear with no pneumothorax or pleural abnormality.  In a follow up CT scan, the examiner did not find a left sided pulmonary nodule that was identified in the previous X-ray. 

At an April 2015 VA examination the examiner noted that the Veteran was "employed as a senior account executive that involves outside sales."  His position "involves driving 75% of the day."  This note also details the Veteran's reports of shortness of breath when climbing stairs and walking to and from the parking lot or with any type of exertion.  
 
VA treatment records and examinations, as well as the Veteran's June 2014 testimony note complaints of shortness of breath with exertion.  The Veteran is competent to report these symptoms and functional limitations, and his reports are probative.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The evidence does not, however, demonstrate that at any point since his June 2010 claim, the Veteran has met the criteria for anything greater than a 10 percent disability rating under Diagnostic Code 6825 or 6845.  During his August 2010 VA respiratory examination, he had an FEV-1 of 77 percent of that predicted; an FEV-1/FVC ratio of 79 percent of that predicted; and a FVC of 81percent of that predicted.  In October 2012, he had an FEV-1 of 80-percent of that predicted; an FEV-1/FVC ratio of 78-percent of that predicted; a FVC of 79 percent of that predicted; and a DLCO of 87 percent of that predicted.  Finally, during his October 2015 VA respiratory examination he had an FEV-1 of 80 percent of that predicted; an FEV-1/FVC ratio of 78 percent of that predicted; an FVC of 79 percent of that predicted and a DLCO (SB) of 87 percent of that predicted.  

None of the foregoing pulmonary function tests showed either a FEV-1 or FEV-1/FVC of 56 to 70 percent of that predicted, a FVC of 65- to 74-percent of that predicted, or a DLCO (SB) of 56- to 65-percent of that predicted.  
 
The results of all of these tests fall squarely within the criteria for a 10 percent rating under both Diagnostic Codes 6825 and 6845.  There is no medical evidence, at any time during this appeal, that the criteria for a 30 percent rating under either Diagnostic Code were met.  The 2015 VA examiner also reported that the Veteran's lungs were well-aerated and clear of confluent pulmonary consolidation.  There was no significant pleural effusion or pneumothorax.  The Veteran's respiratory condition was reported as "Currently Stable."
 
This issue is medically complex, requiring specialized knowledge and training in the field of pulmonary, as well as in other areas related to the Veteran's service-connected diagnoses.  Jandreau, 492 F.3d at 1377.  To the extent the Veteran believes that he demonstrates symptoms and functional impairment equivalent to the criteria for a higher disability rating, he lacks the medical expertise necessary to make such a complex medical determination.  Id.  The Board acknowledges the Veteran's complaints of shortness of breath and coughing, but those symptoms do not support the assignment of a higher rating.
 
Consequently, the Board assigns the most probative weight to the medical evidence of record, which weighs against granting a scheduler disability rating above 10 percent for residuals of pneumonia with pleural effusion.
 
As the issue of extraschedular evaluation was raised by the Veteran's representative, the Board considered whether this case should be referred for consideration of extraschedular evaluation under 38 C.F.R. § 3.321 (b)(1) (2015).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The evidence in this case does not show such an exceptional disability picture. 
 
The record preponderates against finding that any indicia of an exceptional or unusual disability picture exist, such as a marked interference with employment or frequent periods of hospitalization.  The Veteran has not asserted and the record does not demonstrate that his respiratory issues cause a marked interference with his employment or that they prevent him from working.  The Veteran is employed as a senior account executive that involves outside sales.  The Veteran did report shortness of breath with climbing stairs, walking from parking lot and when exercising, but these symptoms are not shown to markedly interfere with his employment.  
As such, referral for consideration of extraschedular rating is not warranted. Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996); VAOPGCPREC 6-96 (Aug. 16, 1996); 61 Fed. Reg. 66,749 (1996).
 
Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance wherein the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  The Veteran is not service connected for his various claimed maladies, relating to claimed Gulf War Syndrome, and his only other service-connected disability is post-traumatic stress disorder.  As the Veteran has not asserted, and the record does not demonstrate, that the combined effect of his current service-connected disabilities has resulted in an exceptional circumstance that requires extraschedular consideration to compensate him for a disability that can be attributed only to the combined effect of multiple conditions, a referral for an extraschedular rating on that basis is not warranted.  See Young v. McDonald, 27 Vet. App. 484, 494 (2016).
 
Finally, the Veteran did not assert, and the record does not suggest, that his residuals of pneumonia with pleural effusion rendered him totally unemployable during the relevant period.  Accordingly, a claim of entitlement to a total rating based on unemployability due to service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
 
As the preponderance of the evidence of record is against the claim, the benefit of the doubt rule does not apply, and the claim of entitlement to a rating in excess of 10 percent for residuals of pneumonia with pleural effusion must be denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
 
ORDER
 
Entitlement to a disability rating higher than 10 percent for residuals of pneumonia with pleural effusion is denied.
 
 
REMAND
 
The Veteran filed a claim of entitlement to service connection for tinea versicolor, acid reflux, a sleep disorder, and gastritis to include due to service in the Persian Gulf in May 2015.  In July 2016, the Veteran filed a new claim of entitlement to service connection for dermatitis, fibromyalgia, irritable bowel syndrome, and chronic fatigue syndrome; as well as claims to reopen the issues of entitlement to service connection for fatigue, tinea versicolor, sleep disturbance, and gastritis.
 
In an October 2016 rating decision, entitlement to service connection for dermatitis, fibromyalgia, and irritable bowel syndrome was denied.  This rating decision also declined to reopen the issues of entitlement to service connection for fatigue, gastritis, sleep disturbance, and tinea versicolor.  In response, the representative filed a notice of disagreement in November 2016.  A statement of the case addressing these issues has yet to be issued.  Hence, further development is required.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
 
Accordingly, the case is REMANDED for the following action:
 
Issue a statement of the case addressing the appellant's claims of entitlement to service connection for dermatitis, fibromyalgia, irritable bowel syndrome, chronic fatigue syndrome, gastritis, sleep disturbance, and tinea versicolor.  The statement of the case must specifically address the appellant's entitlement to benefits under the laws and regulations governing disorders due to an undiagnosed illness, along with each claimed disability.  The Veteran is hereby informed that to preserve his right to have the Board review any continued denial of these issues he must file a timely substantive appeal following the issuance of the statement of the case.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


